Exhibit 99.1 NEWS RELEASE Attention:Financial Editors Stock Symbol:(PGF) - TSX (PGH) - NYSE PENGROWTH EXECUTES ON SUSTAINABLE ENERGY STRATEGY IN 2012 (Calgary, February 28, 2013) /Marketwire - Pengrowth had a strong year in 2012, highlighted by significant reserves growth, strategic acquisitions and dispositions and outstanding pilot performance at the Lindbergh thermal bitumen project. All of these milestones support Pengrowth’s objective of becoming a sustainable, dividend paying, energy producer. During 2012, Pengrowth increased proved and probable (2P) reserves by approximately 55 percent or 213 million barrels of oil equivalent (MMboe). The Company replaced 672 percent of 2012 production at an attractive Finding, Development and Acquisition (FD&A) cost, including changes in Future Development Capital (FDC) of $18.16 per boe. The Lindbergh thermal bitumen project pilot results continue to outperform expectations. The pilot is currently producing more than 1,600 barrels per day (bbl/d) of bitumen with a steady, instantaneous steam oil ratio (ISOR) of 1.7. To date, the pilot has produced more than 425,000 barrels of bitumen from two well pairs. Based on the excellent pilot performance, the Pengrowth Board of Directors on January 10th, 2013 sanctioned and accelerated the first commercial phase of the Lindbergh project, which is expected to produce 12,500 bbl/d of bitumen when it becomes fully operational in early 2015, subject to regulatory approval. “In 2012, Pengrowth made excellent progress on executing on its strategy of becoming a sustainable, dividend paying, energy producer, with the sanctioning, acceleration and expansion of the Lindbergh project and concurrent addition of 213 MMboe of 2P reserves at excellent FD&A costs,” said Derek Evans, President and Chief Executive Officer of Pengrowth. “Economic reserves growth and net asset value (NAV) underpin the value of any oil and gas company. Pengrowth’s NAV of $8.61 per share, based on GLJ Petroleum Consultant’s (GLJ) 2P reserves value, is well above Pengrowth’s current share price. We are committed to ensuring that the market understands Pengrowth’s underlying value and strong growth prospects.” Highlights · Pengrowth remains committed to paying shareholders a dividend of 4 cents per share per month. · The $315 million Weyburn disposition is scheduled to close in early March, 2013, strengthening the balance sheet to allow Pengrowth to accelerate its thermal strategy. · Pengrowth’s reserve additions in 2012 replaced 672 percent of 2012 production, adding approximately 213 MMboe of additional 2P reserves at December 31, 2012 based on the evaluation by independent reserve evaluators GLJ. 2P reserves increased by 55 percent to total 512 MMboe, representing a 2P reserve life index of about 15 years. · Annual FD&A costs of $18.16 per boe for 2P reserves including changes in FDC and $9.92 per boe for 2P reserves excluding FDC. · At year-end 2012, Pengrowth’s pre-tax net asset value stood at $8.61 per share based on GLJ’s 2P reserves value, discounted at 10 percent. · Continued outstanding Lindbergh thermal pilot results, with the two well pairs currently producing over 1,600 bbl/d of bitumen, at an ISOR of approximately 1.7. On January 10, 2013, the Pengrowth Board of Directors sanctioned and accelerated the development plan for Lindbergh, which envisions Lindbergh producing 12,500 bbl/d of bitumen by early 2015 and 50,000 bbl/d by 2018, pending regulatory approval. · Fourth quarter 2012 production averaged 94,039 barrels of oil equivalent per day (boe/d), representing a 23 percent increase from the fourth quarter of 2011 average production of 76,691 boe/d. · 2012 full-year average production volumes were 85,748 boe/d, a 16 percent increase from the 2011 annual average production of 73,973 boe/d. · Successfully completed and integrated the NAL Energy acquisition, adding 27,000 boe/d of production and significant Cardium oil drilling inventory. Financial Highlights · Fourth quarter 2012 funds flow from operations was $190 million ($0.37 per share), up 35 percent from $141 million ($0.28 per share) in the third quarter 2012 and up 11 percent from $171 million ($0.50 per share) in the fourth quarter of 2011. · Full year 2012 funds flow from operations of $539 million ($1.20 per share) was down 13 percent relative to 2011. Higher production levels in 2012, offset by lower realized prices for oil and significantly lower realized natural gas prices, were the main reasons for the lower year over year funds flow. · Issued U.S. $385 million equivalent of longer term notes, replacing shorter term bank debt inherited with the NAL Energy acquisition. · Fourth quarter 2012 Adjusted Net Income increased to $24 million ($0.05 per share) from a loss of $19 million in the third quarter, 2012.Compared to the fourth quarter of 2011, Adjusted Net Income increased by 8 percent from $22 million. Full year 2012, Adjusted Net Loss was $90 million ($0.20 per share). Decreased funds flow resulting from lower realized prices for oil and natural gas and increased impairment charges were the primary reasons for the reduction in Adjusted Net Income year over year. 1 Summary of Financial & Operating Results (monetary amounts in millions, except per share and per boe Three months ended Twelve months ended amounts or as otherwise stated) Dec 31, 2012 Dec 31, 2011 % Change Dec 31, 2012 Dec 31, 2011 % Change PRODUCTION Average daily production (boe/d) 23 16 CASH FLOW Funds flow from operations $ $ 11 $ $ ) Funds flow from operations per share $ $ ) $ $ ) Oil and gas sales (1) $ $ 11 $ $ 2 Oil and gas sales per boe $ $ ) $ $ ) Operating expense $ $ 22 $ $ 20 Operating expense per boe $ $ (1 ) $ $ 3 Royalty expense $ $ (4 ) $ $ - Royalty expense per boe $ $ ) $ $ ) Royalty expense as a percent of sales % Operating netback per boe $ $ ) $ $ ) Cash G&A expense $ $ 11 $ $ 3 Cash G&A expense per boe $ $ ) $ $ ) Capital expenditure (2) $ $ ) $ $ ) Capital expenditures per share $ $ ) $ $ ) Capital expenditures including net cash acquisition (2) $ $ 13 $ $ (8
